White, J.
Appellant was indicted, tried, and convicted for an aggravated assault, and his punishment assessed at a fine of $200. He made a motion for a new trial, which was overruled, and he gave notice of appeal. Instead of entering into a recognizance as the law requires (Pasc. Dig., arts. 3186, 6599, 6600), he made, executed, and signed an appeal-bond with securities, which bond was approved by the clerk.
The assistant attorney general moves to dismiss the appeal for want of a recognizance. The case of Jones v. The State, 1 Texas Ct. App. 485, is conclusive of the question.
The motion is granted, and the appeal is dismissed.

Dismissed.